       Case 4:20-cv-00223-MW-MAF Document 33 Filed 01/12/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

CHRISTOPHER “CHRISSY”
SHORTER,

             Petitioner,
v.                                          Case No.: 4:20cv223-MW/MAF

BRYAN DOBBS,

          Defendant.
______________________________/

     ORDER ACCEPTING IN PART REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 32. Upon consideration, no objections having been

filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted in part, rejected in part, and

adopted as this Court’s opinion, except to the extent it conflicts with this Order.

       This case originated in the Southern District of Florida, where it was

dismissed as moot without reaching the merits of Petitioner’s claim. The Eleventh

Circuit Court of Appeals reversed and remanded the case, finding error in the

mootness determination. While on remand, the case was transferred to this Court.

       This Court accepts the Magistrate Judge’s recommendations that this Court

should excuse the exhaustion requirement for Petitioner, and that Petitioner is not
      Case 4:20-cv-00223-MW-MAF Document 33 Filed 01/12/21 Page 2 of 3




entitled to shorten her period of supervised release based on good-time credit that

she says should have been applied toward her term of imprisonment. This Court’s

finding regarding the merits of the § 2241 petition differs from the Magistrate

Judge’s, in that this Court recognizes the First Step Act’s amendments regarding

good-time credit apply retroactively, see, e.g., Bottinelli v. Salazar, 929 F.3d 1196,

1198 (9th Cir. 2019), but the amendments did not go into effect until months after

Petitioner satisfied her prison sentence. And, as the Government asserts, nothing in

the First Step Act mandates the revision of good-time credit as applied to a prison

sentence that has been satisfied before the effective date of the First Step Act’s

amendments.

      Indeed, Petitioner did not suffer from the wrongful deprivation of good-time

credit prior to her release from prison on February 14, 2019, because the additional

credit she asserts she was entitled to did not exist until the amendments went into

effect months after she was released from prison. In other words, Petitioner was not

entitled to additional good-time credit pursuant to the First Step Act prior to July 19,

2019, because the good-time credit amendments were not yet effective, and she is

not entitled to good-time credit now since she is no longer “serving a term of

imprisonment,” 18 U.S.C. § 3624(b).

      This Court rejects the recommendation that Petitioner’s claim should be

dismissed as moot, given the Eleventh Circuit’s analysis in this case on appeal.


                                           2
     Case 4:20-cv-00223-MW-MAF Document 33 Filed 01/12/21 Page 3 of 3




Accordingly, Petitioner’s motion for judicial notice, ECF No. 31, is GRANTED in

part, to the extent this Court addressed the issue remanded by the Eleventh Circuit

Court of Appeals. Petitioner’s motion, ECF No. 31, is DENIED in part, to the

extent she continues to seek release from supervised release pursuant to the First

Step Act. Petitioner is not entitled to additional good-time credit. The Clerk shall

enter judgment stating, “Petitioner’s petition for writ of habeas corpus is

DISMISSED.” The Clerk shall close the file.

      SO ORDERED on January 12, 2021.
                                      s/Mark E. Walker
                                      Chief United States District Judge




                                         3
